UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2321



RONALD MU’MIN OWENS-BEY,

                                               Plaintiff - Appellant,

          versus


CARLA FOSTER RHODES, individually and as
Program    Administrator-DHR-BCDSS;     MARSHA
GARRISON,    individually     and    as   Unit
Administrator-DHR-BCDSS; JERRI TOMSIK SOBUS,
Individually and as Personnel Administrator-
DHR-BCDSS; SHAWNA CUNNINGHAM, Individually and
as a Family Services Supervisor-DHR-BCDSS;
SAMUEL CHAMBERS, JR., Individually and as
Director-DHR-BCDSS; GINGER SCOTT, Individually
and as Acting Appointing Authority-DHR-BCDSS;
CHRISTOPHER J. MCCABE, Individually and as
Secretary-Maryland    Department    of   Human
Resources; CHERYL PARKER SIMPSON, Individually
and as Assistant City Solicitor, Baltimore
City-DSS; STEPHANIE A. LEWIS, Individually and
as   Assistant   Attorney   General-DHR-BCDSS;
CATHERINE M. SHULTZ, Individually and as
Principal   Counsel,   Department    of  Human
Resources,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
02871-AMD)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.
Vacated and remanded by unpublished per curiam opinion.


Ronald Mu’Min Owens-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Ronald Mu’Min Owens-Bey appeals the district court’s

order       dismissing   without    prejudice     his     civil    action    alleging

wrongful discharge from his employment.                 The court reasoned that

Owens-Bey failed to comply with its prior order directing him to

file    a    copy   of   the   right-to-sue      letter    issued    by     the   Equal

Employment Opportunity Commission and either to pay the filing fee

or to apply to proceed in forma pauperis.               Our review of the record

discloses that Owens-Bey timely filed a copy of the right-to-sue

letter and filed an affidavit declaring he was unemployed and owned

no property or automobiles.           Because Owens-Bey complied with the

district       court’s    prior    order,   we    vacate     the    court’s       order

dismissing the action without prejudice and remand for further

proceedings.        We grant Owens-Bey leave to proceed on appeal in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            VACATED AND REMANDED




                                       - 3 -